FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 06 July 2022. 
Claims 1-32 are cancelled.
Claims 48 has been amended.
Claims 33-49 are pending and presented for examination herein.

Objections Withdrawn
The objection of claim 48, for containing minor informalities, is withdrawn in light of the amendment of claim 48.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-42 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over BECHERT (US 2007/0203442 A1) in view of YANG (US 2012/0301406 A1, cited in IDS filed 11/21/2019), RIBNICKY (US 2009/0176718 A1, cited in IDS filed 11/21/2019) and BAID (US 7,485,158 B2, cited in IDS filed 11/21/2019), as evidenced by TANAKA (US 2012/0157317 A1).
Bechert is primarily directed towards a dressing for a wound, containing a first layer which is formed by an absorbent matrix and an antimicrobially active substance (abstract).
Regarding claims 33, 36-41 and 46, Bechert discloses a wound covering (e.g. wound dressing) comprising a first layer formed by an absorbent matrix (e.g. substrate material) and an antimicrobially active substance (paragraph [0012]).  Bechert discloses that the matrix contains fibers and can consist of nonwoven, of gauze (e.g. cotton gauze), a foam material, or another soft absorbent material (paragraph [0012]).  Bechert discloses a process for the production of the wound covering comprising including making available of an absorbent matrix (e.g. providing a substrate material) (paragraph [0045]) and depositing a composition comprising an anti-microbially active substance on the matrix (e.g. disposing at least one therapeutic agent on the wound dressing) (paragraph [0050]).  Bechert discloses that the wound covering contains an indicator and that the indicator can be a dye (paragraph [0042]).  Bechert discloses that the indicator includes a pH indicator which changes its color depending on the pH (paragraph [0042]).
Regarding claim 42, Bechert discloses that the wound covering has a self-adhesive area (e.g. bandage/adhesive strip bandage) (paragraph [0056], Figures 1 and 2).
Bechert does not specifically teach that the pH indicator (e.g. pH sensitive dye composition) is disposed within the matrix (e.g. substrate material) and that the pH indicator is at least one fruit or vegetable derived anthocyanin.  The deficiencies are made up for by the teachings of Yang, Ribnicky and Baid.
Yang is primarily directed towards a skin care composition with indicating function including a skin care component, a pH indicator and a buffer solution (abstract).
Regarding claim 33, Yang teaches skin care composition with indicating function, wherein the composition includes woven, nonwoven and dressing that is applied to the skin (paragraph [0003]).  Yang teaches natural pH indicators including an anthocyanin pigment (paragraph [0015]).  Yang teaches that the pH indicator changes color (paragraph [0025]).
Ribnicky is primarily directed towards a pharmaceutical composition comprising anthocyanin-rich extracts from berries (abstract).
Regarding claims 33-35 and 45, Ribnicky discloses that plants rich in anthocyanins include blueberry, black raspberry, red raspberry, blackcurrant, cherry, and red cabbage (paragraph [0026]).  Ribnicky discloses that anthocyanins are used as pH indicator because they change from red in acids to blue in bases due to differences in chemical structure that occur in response to changes in pH (paragraph [0027]).  As evidenced by Tanaka, anthocyanins appear in solution as red at pH less than 3, colorless at pH 4-5, violet at pH 6-7, blue at pH 7-8, and yellow at pH greater than 8 (paragraph [0086]).
Baid is primarily directed towards a method of dyeing a textile article with medicinally rich herbs (abstract).
Regarding claims 33 and 47-49, Baid teaches dyeing textile article with natural dyes from herbs (column 2, lines 63-67).  Baid teaches that dyed textile includes bandages (column 3, lines 29-30).  Baid teaches that aluminum potassium sulfate (Alum salt) is a natural source for mordanting (column 6, lines 32-33).  Baid teaches Alum salt used as mordant for the fixation of a dye on a cloth (column 6, lines 44-47).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a wound covering using a method comprising including making available of an absorbent matrix (e.g. providing a substrate material), dying the absorbent matrix with a pH indicator dye using a mordant including aluminum potassium sulfate and depositing a composition comprising an anti-microbially active substance on the matrix (e.g. disposing at least one therapeutic agent on the wound dressing); wherein the pH indicator dye is an anthocyanin pigment.  The person of ordinary skill in the art would have been motivated to make those modifications because: 1) anthocyanin including from blueberry, black raspberry, red raspberry, blackcurrant, cherry, and red cabbage are known natural pH indicator that can be used for dressings as taught by Yang and Ribnicky which one of ordinary skill in the art would expect to be suitable to be substituted as the pH indicator, and 2) to add the anthocyanin pigment to the matrix by using known methods to bandages including a method comprising using a mordant including aluminum potassium sulfate to fixate the dye to the textile as taught by Baid.  The person of ordinary skill in the art would have reasonably expected success because Bechert discloses a wound covering (e.g. wound dressing) comprising a first layer formed by an absorbent matrix (e.g. substrate material) and an antimicrobially active substance (paragraph [0012]).  Bechert discloses that the matrix contains fibers and can consist of nonwoven, of gauze (e.g. cotton gauze), a foam material, or another soft absorbent material (paragraph [0012]).  Bechert discloses a process for the production of the wound covering comprising including making available of an absorbent matrix (e.g. providing a substrate material) (paragraph [0045]) and depositing a composition comprising an anti-microbially active substance on the matrix (e.g. disposing at least one therapeutic agent on the wound dressing) (paragraph [0050]).  Bechert discloses that the wound covering contains an indicator and that the indicator can be a dye (paragraph [0042]).  Bechert discloses that the indicator includes a pH indicator which changes its color depending on the pH (paragraph [0042]).  Yang teaches skin care composition with indicating function, wherein the composition includes woven, nonwoven and dressing that is applied to the skin (paragraph [0003]).  Yang teaches natural pH indicators including an anthocyanin pigment (paragraph [0015]).  Ribnicky discloses that plants rich in anthocyanins include blueberry, black raspberry, red raspberry, blackcurrant, cherry, and red cabbage (paragraph [0026]).  Ribnicky discloses that anthocyanins are used as pH indicator because they change from red in acids to blue in bases due to differences in chemical structure that occur in response to changes in pH (paragraph [0027]).  As evidenced by Tanaka, anthocyanins appear in solution as red at pH less than 3, colorless at pH 4-5, violet at pH 6-7, blue at pH 7-8, and yellow at pH greater than 8 (paragraph [0086]).  Baid teaches dyeing textile article with natural dyes from herbs (column 2, lines 63-67).  Baid teaches that dyed textile includes bandages (column 3, lines 29-30).  Baid teaches that aluminum potassium sulfate (Alum salt) is a natural source for mordanting (column 6, lines 32-33).  Baid teaches Alum salt used as mordant for the fixation of a dye on a cloth (column 6, lines 44-47).
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bechert in view of Yang, Ribnicky and Baid as evidenced by Tanaka, as applied to claims 33-42 and 45-49 above, and further in view of ALBERTE (US 2007/0248700 A1, cited in IDS filed 11/21/2019).
Regarding claims 43-44, the method of claim 33 is described above in section 7.
Bechert, Yang, Ribnicky and Baid do not specifically teach that the anthocyanin is selected from the group consisting of cyanidin-3-sophoraside, cyanide-3-glucoside or pelargonidin-3-sophoroside.  Bechert, Yang, Ribnicky and Baid do not specifically teach that the anthocyanin is an anthocyanadin derivative selected from the group consisting of cyandin, delphinidin, peonidin, petunidin, pelargonidin and malvidin anthocyanadin derivatives.  The deficiency is made up for by the teachings of Alberte.
Alberte is primarily directed towards extracts of elder species plant material (abstract).
Regarding claims 43-44, Alberte discloses that elderberries are one of the richest sources of anthocyanins.  Elderberry contains several different anthocyanins including cyanidin-3-glucoside which accounts for most of the anthocyanidin content (paragraph [0008]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a wound covering using a method comprising including making available of an absorbent matrix (e.g. providing a substrate material), dying the absorbent matrix with a pH indicator dye using a mordant including aluminum potassium sulfate and depositing a composition comprising an anti-microbially active substance on the matrix (e.g. disposing at least one therapeutic agent on the wound dressing); wherein the pH indicator dye is an anthocyanin pigment; and wherein the anthocyanin is anthocyanin from elderberries which include cyaniding-3-glucoside.  The person of ordinary skill in the art would have been motivated to make those modifications because elderberries are one of the richest sources of anthocyanins that contains anthocyanins including cyanidin-3-glucoside, as taught by Alberte, which one of ordinary skill in the art would use as the particular anthocyanin since elderberry is a source rich in anthocyanin.  The person of ordinary skill in the art would have reasonably expected success because Bechert discloses a process for the production of the wound covering comprising including making available of an absorbent matrix (e.g. providing a substrate material) (paragraph [0045]) and depositing a composition comprising an anti-microbially active substance on the matrix (e.g. disposing at least one therapeutic agent on the wound dressing) (paragraph [0050]).  Bechert discloses that the wound covering contains an indicator and that the indicator can be a dye (paragraph [0042]).  Bechert discloses that the indicator includes a pH indicator which changes its color depending on the pH (paragraph [0042]).  Yang teaches skin care composition with indicating function, wherein the composition includes woven, nonwoven and dressing that is applied to the skin (paragraph [0003]).  Yang teaches natural pH indicators including an anthocyanin pigment (paragraph [0015]).  Alberte discloses that elderberries are one of the richest sources of anthocyanins.  Elderberry contains several different anthocyanins including cyanidin-3-glucoside which accounts for most of the anthocyanidin content (paragraph [0008]).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Response to Arguments
Applicant’s first argument is that the Yang reference teaches an indicator that indicates timing, as opposed to being a pH  indicator.  Applicant also argues that Yang does not disclose that the pH indicator is provided “within the substrate” as required by claim 1.  Applicant argues that there would be no reason or necessity to include such a timing element in the wound covering of Bechert nor would it be possible to set a predetermined timing using the composition since the pH of a wound would vary depending on a variety of factors.  Applicant argues that Ribnicky does not teach a substrate or wound dressing and is not intended for use on a person’s skin.  Applicant argues that Baid does not teach disposing anthocyanin within the substrate material.
Applicant's arguments filed on 06 July 2022 have been fully considered but they are not persuasive.  In response, applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981).  In the instant case, Bechert discloses a wound covering (e.g. wound dressing) comprising a first layer formed by an absorbent matrix (e.g. substrate material) and an antimicrobially active substance (paragraph [0012]).  Bechert discloses that the matrix contains fibers and can consist of nonwoven, of gauze (e.g. cotton gauze), a foam material, or another soft absorbent material (paragraph [0012]).  Bechert discloses a process for the production of the wound covering comprising including making available of an absorbent matrix (e.g. providing a substrate material) (paragraph [0045]) and depositing a composition comprising an anti-microbially active substance on the matrix (e.g. disposing at least one therapeutic agent on the wound dressing) (paragraph [0050]).  Bechert discloses that the wound covering contains an indicator and that the indicator can be a dye (e.g. disposed within the substrate material) (paragraph [0042]).  Bechert discloses that the indicator includes a pH indicator which changes its color depending on the pH (paragraph [0042]).  Yang teaches skin care composition with indicating function, wherein the composition includes woven, nonwoven and dressing that is applied to the skin (paragraph [0003]).  Yang teaches natural pH indicators including an anthocyanin pigment (paragraph [0015]).  Ribnicky discloses that plants rich in anthocyanins include blueberry, black raspberry, red raspberry, blackcurrant, cherry, and red cabbage (paragraph [0026]).  Ribnicky discloses that anthocyanins are used as pH indicator because they change from red in acids to blue in bases due to differences in chemical structure that occur in response to changes in pH (paragraph [0027]).  As evidenced by Tanaka, anthocyanins appear in solution as red at pH less than 3, colorless at pH 4-5, violet at pH 6-7, blue at pH 7-8, and yellow at pH greater than 8 (paragraph [0086]).  Baid teaches dyeing textile article with natural dyes from herbs (column 2, lines 63-67).  Baid teaches that dyed textile includes bandages (column 3, lines 29-30).  Baid teaches that aluminum potassium sulfate (Alum salt) is a natural source for mordanting (column 6, lines 32-33).  Baid teaches Alum salt used as mordant for the fixation of a dye on a cloth (column 6, lines 44-47).  Therefore, from the disclosure of Bechert and the teachings of Yang, Ribnicky, and Baid as evidenced by Tanaka, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a wound covering using a method comprising including making available of an absorbent matrix (e.g. providing a substrate material), dying the absorbent matrix with a pH indicator dye using a mordant including aluminum potassium sulfate and depositing a composition comprising an anti-microbially active substance on the matrix (e.g. disposing at least one therapeutic agent on the wound dressing); wherein the pH indicator dye is an anthocyanin pigment.  The person of ordinary skill in the art would have been motivated to make those modifications because: 1) anthocyanin including from blueberry, black raspberry, red raspberry, blackcurrant, cherry, and red cabbage are known natural pH indicator, as taught by Yang and Ribnicky, that can be used for dressings as taught by Yang, which one of ordinary skill in the art would expect to be suitable to be substituted as the pH indicator, and 2) to add natural anthocyanin pigment as a dye pH indicator to a matrix including textile by using known methods of dyeing bandages including a method comprising using a mordant including aluminum potassium sulfate to fixate a natural dye to textile (e.g. disposing within the substrate material) as taught by Baid.
Thus, for the reasons of record and for the reasons presented above claims 33-49 are rejected under 35 U.S.C. 103(a).
Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619






/Robert T. Crow/Primary Examiner, Art Unit 1634